Citation Nr: 0816754	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  03-13 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left shoulder injury with mild degenerative 
changes in the left acromioclavicular joint and labrum, and 
tendinopathy of the supraspinatus tendon.

2.  Entitlement to a rating in excess of 20 percent for 
status post acromioplasty, right (dominant) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to May 1977 
and from January 1991 to March 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In September 1999, the RO, inter alia, increased 
the assigned rating for the veteran's service-connected 
status post acromioplasty to 20 percent, effective September 
15, 1997.  In January 2000, the RO, inter alia, granted 
service connection and assigned an initial 10 percent rating 
for left shoulder disability (then characterized as left 
shoulder pain with mild degenerative changes in the 
acromioclavicular joint and labrum and with tendinopathy of 
the supraspinatus tendon), effective September 15, 1997.

The veteran filed a notice of disagreement (NOD) as to these 
claims (as well as with the denial of special monthly 
compensation) in April 2000.  After the veteran notified the 
RO of an address change later in 2000, the veteran's claims 
file was transferred to the RO in Los Angeles, California, 
which now has jurisdiction over the appeal.  In February 
2003, the Los Angeles RO issued a statement of the case 
(SOC)-reflecting a slight change in characterization of the 
left shoulder disability, as reflected on the title page-and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) addressing only the 
claims for higher rating for shoulder disabilities in April 
2003.

In August 2005, the veteran presented testimony during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  

In December 2005, the Board remanded the claims on appeal to 
the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further action.  After accomplishing 
some of the requested development, the AMC denied higher 
ratings (as reflected in a December 2007 supplemental SOC 
(SSOC)) and returned the matters to the Board for further 
appellate consideration.  

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC.  VA will notify 
the appellant when further action, on his part, is required.

REMAND

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).   

Review of the claims file reveals that the directives of the 
December 2005 remand were not followed; hence, further remand 
of these matters is warranted, even though such will, 
regrettably, further delay an appellate decision on the 
claims.  

In the December 2005 remand, the Board requested that the 
veteran be scheduled for a VA orthopedic examination, to 
evaluate his shoulders.  The examiner was asked to make 
numerous findings regarding each shoulder.  Moreover, the 
Board asked the examiner to indicate whether, during the 
examination, there was objective evidence of pain on motion, 
weakness, excess fatigability, and/or incoordination.  If 
pain on motion was observed, the examiner was to indicate the 
point at which pain started.  The examiner was also requested 
to indicate whether, and to what extent, the veteran 
experienced likely functional loss due to pain and/or any of 
the other symptoms noted above during flare-ups and/or with 
repeated use; to the extent possible, the examiner was asked 
express any such additional functional loss in terms of 
additional degrees of limited motion.  

Further, the Board asked the examiner to render an 
assessment, based on the above-referenced findings, as to 
whether motion of the veteran's arm was best characterized 
as: limited to (a) shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 degrees from the side.  
With respect to the scapulohumeral articulation, the examiner 
was asked to indicate whether there was (a) favorable 
ankylosis, with abduction possible to 60 degrees, and the 
veteran able to reach his mouth and head; (b) ankylosis that 
is intermediate between favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction limited to 25 degrees 
from the side.

Finally, the examiner was asked to render findings as to 
whether there was malunion of the humerus and, if so, whether 
it was productive of moderate or marked deformity.  The 
examiner was asked to state whether there was recurrent 
dislocation of the humerus at the scapulohumeral joint, and 
if so, whether there were (a) infrequent episodes, with 
guarding of movement only at the shoulder level, or (b) 
frequent episodes, with guarding of all arm movements.  With 
respect to the humerus, the examining physician was asked to 
state whether there was fibrous union, non-union (a false 
flail joint), or loss of the head (flail shoulder).  As 
regards the clavicle or scapula, the examiner was asked to 
state whether there was dislocation, malunion, or non-union; 
and, if non-union, whether it is with or without loose 
movement.

The veteran was afforded a VA joints examination in January 
2007.  The veteran described his right shoulder pain as 4/10 
in intensity, and constant.  He rated his left shoulder pain 
as mild discomfort.  He denied incapacitating episodes or 
flare-ups in the past 12 months.  On examination, range of 
motion testing of the right shoulder revealed abduction from 
0 to 100 degrees and forward flexion from 0 to 130 degrees, 
both limited by pain.  External rotation was from 0 to 45 
degrees, and then limited by pain, and internal rotation was 
from 0 to 90 degrees, and then limited by pain.  Range of 
motion of the left shoulder revealed abduction from 0 to 120 
degrees, and then limited by pain, and forward flexion from 0 
to 140 degrees, and then limited by pain.  External and 
internal rotation were both from 0 to 90 degrees.  The 
veteran had intact light touch sensation to the median, 
radial, and ulnar distribution of the bilateral upper 
extremities, and he had a negative Hawkin's test and negative 
Speed test.  The examiner noted that bilateral shoulder range 
of motion was limited by pain, but not weakness, 
fatigability, incoordination, or lack of endurance with 
repetitive motion or flares, however, he did not express the 
functional limitation of pain with repetitive motion in terms 
of additional degrees of limited motion.  

The examiner noted that X-rays were reordered and 
independently reviewed, which revealed evidence of a previous 
right shoulder distal clavicle excision, and no evidence of 
fracture or subluxation of the left shoulder.  The diagnosis 
was right shoulder impingement status post right distal 
clavicle excision.  

Unfortunately, the January 2007 examiner did not comment on 
many of the specific findings needed to rate the veteran's 
shoulder disabilities, as listed in the December 2005 remand.  

A September 2007 deferred rating decision notes that the 
January 2007 examination report is insufficient for rating 
purposes, and requested an addendum so that the examiner 
could address all questions in the December 2005 remand.  

An October 2007 VCAA letter informed the veteran that an 
addendum to the January 2007 VA examination report had been 
requested.  An October 2007 VA examination request notes that 
the examination report was insufficient for rating purposes 
and asked the examiner to answer the questions in the remand.  

An undated Compensation & Pension examination results page, 
printed in December 2007, indicates the status as 
"completed" and states that a copy of the examination 
report will be forwarded to the Board.  Attached with this 
page is the report of the bilateral shoulder X-ray completed 
in January 2007 as part of the VA examination.  However, no 
addendum has been associated with the claims file.  It is 
unclear whether the first undated examination results page 
printed in December 2007 indicates that the addendum was 
completed, or that the January 2007 X-ray was completed.    

Under the circumstances, and with consideration of Stegall, 
the Board finds that a remand of these matters, to obtain a 
copy of any existed addendum prepared in response to the 
October 2007 request.  If no such addendum exists, or, if the 
addendum is not responsive to the questions posed in the 
December 2005 remand, a new VA orthopedic examination, by an 
appropriate physician, at a VA medical facility, is required.  
The Board notes that, during the August 2005 Travel Board 
hearing, the veteran requested that he be afforded a VA 
examination at the Loma Linda VA Medical Center (VAMC).  As 
such, any VA examination arranged should take place at that 
facility, if possible.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim for higher rating for left shoulder 
disability (as adjudication will be based on the evidence of 
record), and shall result in a denial of the claim for 
increased rating for service-connected right shoulder 
disability.  See 38 C.F.R. § 3.655(a),(b) (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Palo Alto, West Los Angeles, and Loma Linda VAMCs dated from 
September 1997 to July 2000, February 2001 to August 2006, 
and March 2002 to August 2006, respectively.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA treatment records from the Palo Alto VAMC, since 
July 2000, and from the West Los Angeles and Loma Linda 
VAMCs, since August 2006, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should invite the veteran to submit all pertinent 
evidence in his possession (not previously requested) and 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), as 
appropriate.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims.  The RO's 
adjudication of the claim for an initial rating in excess of 
10 percent for residuals of left shoulder injury with mild 
degenerative changes in the left acromioclavicular joint and 
labrum, and tendinopathy of the supraspinatus tendon should 
include consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  

Finally, the Board notes that the veteran is represented by 
Disabled American Veterans (DAV), however, DAV has not 
submitted any arguments since the August 2005 Travel Board 
hearing.  Therefore, in light of the lengthy period of time 
during which the veteran's representative has not commented 
on the matters on appeal, if any benefit sought on appeal is 
not fully granted, the RO should ensure that the veteran's 
representative is afforded the opportunity to respond.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain and associate 
with the claims file any addendum to the 
January 2007 VA examination report, as 
requested in October 2007.  

2.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's shoulders from the Palo Alto 
VAMC, since July 2000, and from the West 
Los Angeles, and Loma Linda VAMCs since 
August 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, that is not currently 
of record.  

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).  The 
RO should ensure that its letter meets 
the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
assignment of disability ratings and 
effective dates, and Vazquez-Flores 
(cited to above), as appropriate.   

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, if, 
and only if, no addendum to the January 
2007 VA examination report exists, or 
that addendum is not responsive to the 
questions presented in the December 2005 
Board remand, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of both shoulders, by an 
appropriate physician, at a VA facility,  
preferably, the Loma Linda VAMC (as 
requested).  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays, as well 
as range of motion studies, reported in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.

With respect to each shoulder, the 
examiner should indicate whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

With respect to each shoulder, the 
examiner should render an assessment, 
based on the above-referenced findings, 
as to whether motion of the veteran's arm 
is best characterized as: limited to (a) 
shoulder level; (b) midway between the 
side and shoulder level; or (c) 25 
degrees from the side.  With respect to 
the scapulohumeral articulation, he/she 
should indicate whether there is (a) 
favorable ankylosis, with abduction 
possible to 60 degrees, and the veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.

With respect to each shoulder, the 
examiner should also render findings as 
to whether there is malunion of the 
humerus, and, if so, whether it is 
productive of moderate or marked 
deformity.  The examiner should state 
whether there is recurrent dislocation of 
the humerus at the scapulohumeral joint, 
and if so, whether there are (a) 
infrequent episodes, with guarding of 
movement only at the shoulder level, or 
(b) frequent episodes, with guarding of 
all arm movements.  With respect to the 
humerus, the examining physician should 
state whether there is fibrous union, 
non-union (a false flail joint), or loss 
of the head (flail shoulder).  As regards 
the clavicle or scapula, the examiner 
should state whether there is 
dislocation, malunion, or non-union; and, 
if non-union, whether it is with or 
without loose movement.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on 
appeal.  If the veteran fails to report 
to the scheduled examination, in 
adjudicating the claim for an increased 
rating for the right shoulder disability 
, the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority, to include, in 
adjudicating the claim for a higher 
initial rating for the left shoulder 
disability, consideration of whether 
"staged rating", pursuant to Fenderson 
(cited to above), is warranted

9.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



